Citation Nr: 0715277	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of VA's deduction from VA disability 
compensation to recoup payment of special separation benefits 
that the veteran received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1973 to 
June 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
notes that the veteran's claim initially was presented as 2 
issues: whether military separation pay should be withheld 
from compensation and whether the gross amount of separation 
should be recovered rather than the net amount after taxes.  
These issues have been consolidated into one issue as stated 
on the title page of this decision.  

The Board notes that the veteran in his August 2004 Form 9 
Appeal indicated that he did not want a Board hearing, 
however his representative in October 2005 stated that the 
veteran elected to have a Board hearing on his Form 9 Appeal.  
In a March 2007 letter the veteran was asked to confirm 
whether he wanted a Board hearing and the veteran has not 
replied.  It is thus assumed that the veteran does not desire 
a Board hearing.  


FINDINGS OF FACT

1.  The veteran received special separation benefits in the 
net amount of $21,246.30.

2. In July 2003, the veteran was notified of a compensation 
award and was advised that his special separation benefits 
would be recouped through the withholding of VA compensation 
until the amount was paid back.


CONCLUSION OF LAW

The recoupment of special separation benefits by withholding 
the veteran's VA disability compensation in the amount of 
$21,246.30 is proper. 10 U.S.C.A. § 1174 (West 2002); 38 
C.F.R. § 3.700 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD 2139 Military Pay Voucher, dated in May 1984 
and received in November 2001, shows that he received 
authorized separation pay in the amount of $21,246.30 in a 
lump sum payment.  In a claim for benefits received in 
September 1984, the veteran checked the "no" box indicating 
that he did not receive a lump sum readjustment pay from the 
Armed Forces.  While it appears that he first check the 
"yes" and then corrected his answer, he did not indicate an 
amount received to the follow-up question.  Thus the veteran 
in his September 1984 claim indicated that he did not receive 
a separation payment.  

In a July 2003 rating decision, the veteran was awarded an 
increased rating of 60 percent for his service-connected back 
disorder and his claim for individual unemployability was 
granted.  In a notification letter issued that same month, 
the veteran was advised that his severance pay allowance of 
$21,246.30 would be recouped through the withholding of VA 
compensation until the separation amount was paid back.

The veteran has argued that the Army failed to establish the 
debt within a reasonable amount of time, he is disabled and 
needs the money to survive and the Army was in error by not 
putting information about separation pay in the system.  He 
also argues that the gross amount of the separation pay 
should not be recovered as he has paid income tax on it.  

In this regard, it is noted that recoupment of the veteran's 
special separation benefits from his VA disability 
compensation is required by Congress under 10 U.S.C.A. 
§ 1174(h)(2), which states that a member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the law administered by VA, but there shall 
be deducted from that disability compensation an amount equal 
to the total amount of separation pay, severance pay, and 
readjustment pay received.  (Emphasis added.)

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i). The language of this regulation mirrors the 
statute and states the following:

Where entitlement to disability compensation 
was established on or after September 15, 
1981, a veteran who has received separation 
pay may receive disability compensation for 
disability incurred in or aggravated by 
service prior to the date of receipt of the 
separation pay subject to recoupment of the 
total amount received as separation pay.  
Where payment of separation pay or special 
separation benefits under [10 U.S.C.A. §] 
1174a was made on or before September 30, 
1996, VA will recoup from disability 
compensation an amount equal to the total 
amount of separation pay or special 
separation benefits.  (Emphasis added.)  
Where payment of separation pay or special 
separation benefits under section 1174a was 
made after September 30, 1996, VA will 
recoup from disability compensation an 
amount equal to the total amount of 
separation pay or special separation 
benefits less the amount of Federal income 
tax withheld from such pay.  

In this case, the veteran was separated from service and 
received separation pay in 1984, which is prior to September 
30, 1996.  Hence, in the instant case the gross amount of 
separation should be recovered. 

The Board is bound not only by the law prescribed by United 
States Congress, but also by the precedent opinions of VA's 
Office of General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).  An opinion of the VA General Counsel, VAOGCPREC 14-
92, concluded that, "[i]n accordance with the provisions of 
10 U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOGCPREC 12-96.

While the Board understands the veteran's frustration, it is 
bound by the law and this decision is dictated by the 
relevant statutes and regulations.  38 U.S.C.A. § 7104(c).  
As VA does not have any discretion in the recoupment of the 
special separation benefits, the Board finds that the veteran 
has failed to state a claim upon which relief may be granted, 
and that the claim must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
Accordingly, the claim must be denied by operation of law.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The United States Court of Appeals for Veterans Claims 
specifically found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address efforts to comply with the VCAA 
with respect to the issue here on appeal.  


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


